Title: General Orders, 3 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday March 3rd 1780
            Parole Militia—  C. Signs Music. Merit—
          
          Commandants of divisions and brigades are desired to order Courts Marshal to sit as constantly as possible for the dispatch of business that there may be as few offenders in confinement as circumstances will admit.
          A man that can be well recommended for sobriety, integrity and industry is wanted to fill the Office of Provost Marshal to the army.
        